Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6 -9, and 13 - 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 7 – 9, applicant argues that Govindaswamy does not teach assigning block size based on motion vectors as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on the combination of Yasugi and Govindaswamy in maintaining the rejection.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). “Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Yasugi and Govindaswamy reasonably suggest “a boundary region between a foreground region and a background is located based on the motion vectors” as claimed in claim 1.
Yasugi first teaches obtaining motion vectors and determining sizes of processing blocks based on pixel activity, the pixel activity being the obtained motion vectors. See, Yasugi, e.g. pars. 160 – 180: describing that the system divides an image frame into blocks, and further into sub-blocks, obtaining motion information for each sub-block, the motion information used to determine the size of the sub-blocks. In other words, Yasugi teaches determining processing block sizes based on pixel activity. Yasugi does not explicitly teach wherein determining block sizes, a boundary region between a foreground and a background is located based on the pixel activity. Govindaswamy, however, teaches this at least at par. 79. There, Govindaswamy teaches an edge region between a foreground and a background that is located based on pixel activity. The mere exemplification of the pixel activity being pixel variance does not take away from this broader teaching. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) ("The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain"). The combined teachings of Yasugi and Govindaswamy, therefore, reasonably suggests 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 – 9, and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasugi et al. (US 2012/0213278) (hereinafter Yasugi) in view of Kiuchi et al. (US 2011/0273449) (hereinafter Kiuchi) in view of Govindaswamy et al. (US 2003/0007698) (hereinafter Govindaswamy).

Regarding claims 1, 8, 16, and 17, Yasugi teaches a decoder, an encoder, a decoding method, and an encoding method, comprising: 
a processor (e.g.  Fig. 1, element 62, and par. 129: depicting and describing a central processing unit); and 
a memory, wherein 5using the memory, the processor (e.g. Fig. 1, element 63, and par. 130: depicting and describing a memory that causes the central processing unit to execute a program): 
obtains motion vectors of sub-blocks obtained by splitting a current frame (e.g. par. 160 – 180: describing that the system divides the image into macroblocks, then further divides each macroblock into sub-blocks, and obtains motion vector information for each sub-block); 
determines, based on the motion vectors, sizes of processing blocks into which the current frame is to be split (e.g. par. 160 – 180: describing that the system determines sub-block sizes using the obtain motion information, the sub-block sizes used as prediction units to process the image); and  10
processes each of the processing blocks (e.g. Fig. 3, elements 103 – 105, and pars. 181 – 190: depicting and describing that the system generates a prediction image and a prediction residual using the determined sub-block sizes, wherein using the determined sub-block sizes to generate a prediction image and a prediction residual is the equivalent of processing the processing blocks),
the current frame is split into determination blocks each of which includes at least two of the sub-blocks
Yasugi does not explicitly teach:
wherein in determining the sizes:
a boundary region between a foreground and a background is located based on the motion vectors, and 20
among the processing blocks, a size of a first processing block included in the boundary region is set to a size smaller than a size of a second processing block not included in the boundary region,
when, among the determination blocks, a determination block includes only sub-blocks having a first motion vector, the determination block is determined to be included in the background,
when, among the determination blocks, a determination block includes only sub-blocks having a second motion vector different from the first motion vector, the determination block is determined to be included in the foreground, and
when among the determination blocks, a determination block includes both a sub-block having the first motion vector and a sub-block having the second motion vector, the determination block is determined to be included in the boundary region.
Kiuchi, however, teaches a method for image processing:
wherein in determining the sizes:
a boundary region between a foreground and a background is located based on pixel activity (e.g. par. 77: describing that the system determines an adjacent region located between a foreground and a background based on motion vectors, wherein the adjacent region is the equivalent of the boundary region), 
when, among the determination blocks, a determination block includes only sub-blocks having a first motion vector, the determination block is determined to be included in the background; when, among the determination blocks, a determination block includes only sub-blocks having a second motion vector different from the first motion vector, the determination block is determined to be included in the foreground, and when among the determination blocks, a determination block includes both a sub-block having the first motion vector and a sub-block having the second motion vector, the determination block is determined to be included in the boundary region (e.g. par. 77: describing that the system determines an adjacent region between a foreground and a background based on motion vectors, the foreground region having a first motion vector value, the background region having a second motion vector value different from the first, and the adjacent region having adjacent pixels with motion vectors from the foreground image and the background image that are different from each other, wherein the adjacent region is the equivalent of the boundary region).
Govindaswamy, however, teaches a method for image encoding and decoding:
wherein determining the sizes: 20
among the processing blocks, a size of a first processing block included in the boundary region is set to a size smaller than a size of a second processing block not included in the boundary region (e.g. par. 79: describing that blocks containing edges between two flat regions have a smaller block size than blocks that are in a flat region, wherein blocks containing edges between two flat regions is the equivalent of a first processing block included in the boundary region, and wherein the blocks belonging to flat region is the equivalent of a second processing block not included in the boundary region).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Yasugi by adding the teachings of Kiuchi in order to determine a background region having a first motion vector, a foreground region having a second motion vector different from the first motion vector, and a boundary region having both the first motion vector and the second motion vector, and by adding the teachings of Govindaswamy in order to determine processing blocks belong to a boundary region are set to a smaller size than processing blocks not belonging to the boundary region. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a boundary region between a foreground region and a background region to be identified, and because the modification improves the visual quality of reconstructed images (Govindaswamy, e.g. par. 79: describing the desire to improve visual quality of reconstructed images by assigning smaller block sizes to areas containing greater pixel activity).


Turning to claims 2 and 9, Yasugi, Kiuchi, and Govindaswamy teach all of the limitations of claims 1 and 8, respectively, as discussed above. Yasugi further teaches:
wherein the motion vectors are obtained by calculation performed using decoded frames (e.g. pars. 174 – 175: depicting and describing that the motion vectors are obtained by a calculation performed using reference images, wherein reference images is the equivalent of decoded frames).


Regarding claims 6 and 13, Yasugi, Kiuchi, and Govindaswamy teach all of the limitations of claims 1 and 8, respectively, as discussed above. Yasugi does not explicitly teach:
wherein in determining the sizes, a size of a processing block included in the boundary region among the processing blocks is set to a smallest usable size of the sizes of the processing 15blocks.
Govindaswamy, however, teaches an encoder and a decoder:
wherein in determining the sizes, a size of a processing block included in the boundary region among the processing blocks is set to a smallest usable size of the sizes of the processing 15blocks (e.g. Fig. 3 and pars. 46 – 53: depicting and describing that a size of a block included in a macroblock determined to in a at the edge of an object is set to the smallest useable size [a 2x2 block size] of the possible sizes, wherein a region at the edge of an object is the equivalent of the boundary region).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Yasugi by adding the teachings of Govindaswamy in order to determine the size of a processing block included in the boundary region to the smallest usable size. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves the visual quality of reconstructed images (Govindaswamy, e.g. par. 79: describing the desire to improve visual quality of reconstructed images by assigning smaller block sizes to areas containing greater pixel activity).

Turning claims 7 and 14, Yasugi, Kiuchi, and Govindaswamy teach all of the limitations of claims 1 and 8, respectively, as discussed above. Yasugi further teaches:
wherein the processing blocks are processing units for frequency transform (e.g. pars. 191 – 242: describing that the system determines frequency transformation partitions using the prediction partition information, the frequency transformation partitions sizes determined based on a rate distortion cost, the rate distortion cost using motion vector information, wherein frequency transformation partitions is the equivalent of processing blocks that are processing units for frequency transform).

Turning to claim 15, Yasugi, Kiuchi, and Govindaswamy teach all of the limitations of claim 8, as discussed above. Yasugi further teaches:
wherein the encoder generates an encoded stream which does not include information indicating the determined sizes of the processing blocks (e.g. par. 268: describing that the system does not include transformation integration information, the transformation integration information indicating the determined sizes of transformation unit blocks [see, e.g. Fig. 12 and par. 218: depicting and describing that the transformation integration information is information indicating regions that frequency transformation is applied to]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487                                                                                                                                                                                                        
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487